Office of t!p JMmep Qkneral
                                       Sbtate of l!LexaS
DAN MORALES
 ATTORNEY
       CESERAL                              May 2,199s


      Honorable Hugo Berlsnga                         Ophion No. DM-345
      Chair
      Committee on Public Health                      Re: Authority under state law of a state
      Texas House of Representatives                  university to regulate parking by the
      P.O. Box 2910                                   disabled on campus (IQ730)
      Austin, Texas 78768-2910

      Dear Representative Berlanga:

             You present questions about a state university’s regulation of parking by disabled
      persons on campus.

               Education Code section 51.202 gives the governing boards of state institutions of
      higher education broad authority to regulate the operation and parking of vehicles on
      campus, including “assigning parking spaces and designating parking areas and their use
      and assessing a charge for parking” and “instituting a system of registration for vehicle
      registration, including a reasonable charge.” Educ. Code. Q 51.202(a)(2). (5). Section
      54.505 specifies that the section 51.202 registration fee may be charged to “students,
      faculty, and stag” and adds that “a reasonable fee or fees” may be charged “for the
      provision of facilities and the enforcement and administration of parking and trai%c
      regulations . provided however that no such fee may be charged to a student unless the
      student desires to use the facilities.”

              V.T.C.S. article 6675a-Se.1 provides for the issuance by a county tax assessor-
      collector of special license plates Md/or removable windshield cards to eligible disabled
      persons residing in the county. Section 6 of the article provides:

                     (a) Any vehicle upon which such special license plates are
                displayed or in which a removable windshield identification card is
                placed . . . , when being operated by or for the transportation of a
                disabled person, shall be allowed to park for unlimited periods in any
                parking space or parking area designated specifically for the
                physically handicapped.
                     @) The owner of a vehicle on which the special license plates
                are displayed or in which a removable windshield identification card
                is placed. . , is exempt from the payment of fees or penalties
                imposed by a governmental authority for parking at a meter or in a
Honorable Hugo Berlanga - Page 2               (DM-345)




           space with a limitation on the length of time for parking, unless the
           vehicle was not parked at the time by or for the transportation of a
           disabled person. This exemption does not apply to fees or penalties
           imposed by a branch of the United States government. This section
           does not permit parking a vehicle at a place or time that parking is
           prohibited.

        You ask whether, in view of the provisions of section 6, a state university may
require that a disabled person, with article 6675a-Se.1 special license plates or a
windshield card displayed on his vehicle (hereinafter a “disabled vehicle”). who wishes to
park in disabled parking places on campus, obtain a “campus parking pennitn.” “[o]r even
[a] temporary visitor pass[],” and pay university fees associated therewith.

         In our opinion, Education Code section 51.202(a)(2), in giving a state university
authority to designate parking areas and their use, in e&t authorizes the university to
“prohibit” parking by vehicles without student or other appropriate university parking
permits for the parking area in question. Thus, under the last sentence of subsection (b) of
article 6675a-Se.), section 6 does not require a state university to permit the parking of
“disabled vehicles” in parking places “prohibited” for persons not also having the
appropriate university parking permit. Furthermore, we do not think that fees assessed by
the university under sections 51.202(a)(2) and 54.505(b) for students using its parking
facilities-where the fees are charged for the issuance of a parking permit which permits
parking over long periods like semesters or academic years in parking areas designated for
students-should be considered to be within the exemption from “payment of fees or
penalties. . for parking in a space with a limitation on the length of time for parking” set
out in section 6(b) of article 6675a-Se. 1 with respect to “disabled vehicles.”

        Accordingly, the university may require that students, faculty and staff, even ifthey
are disabled, register vehicles under sections 51.202(a)(S) and 54.505, Education Code,
and pay a reasonable fee therefor, and may require that students, even if they are disabled,
pay student parking permit fees established under sections 51.202(2) and 54.505(a) and,
moreover, park in areas designated for students under section 51.202(2).’




         IWe note thst we do not anempt here te anticiptc 01 resolveall issueswhich may arise in the
anncxt of sue univetity authorityover campusparkingundertk previsionsof arliclc667Sa-5c.l. For
example,as you do not specificallyraise the &..suc,
                                                 we do not addresshere lhc c&I of ardcle667Sa-5e.1
in situationswherethe universitycollectsits parkingfees throughthe use of ordinaryparkingmeters.




                                              p. 1836
Honorable Hugo Berlanga - Page 3         (DM-345)




                                 SUMMARY

              A state university may require that students, faculty, and staff
         eve-n if disabled, register vehicles and pay a reasonable fee therefor.
         and may require that students, even if disabled, pay student parking
         permit fees for use of campus parking facilities and park in areas
         designated for students.




                                                    DAN MORALES
                                                    Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General




                                            p.   1037